


MCIG, INC.





 





 





                                                                                                                     





 





 





 





ASSET PURCHASE AGREEMENT





 





Between





 





 





MCIG, INC.





 





and





 





APO HOLDING, LLC





 





 





                                                                                                                     





 





 





 





March 15, 2017



--------------------------------------------------------------------------------

 


Table of Contents

--------------------------------------------------------------------------------

    Page   ARTICLE 1. DEFINITIONS 1 ARTICLE 2. PURCHASE AND SALE OF ASSETS AND
ASSUMPTION OF   LIABILITIES 9 2.1 Purchase and Sale 9 2.2 Assumption of
Liabilities 9 2.3 The Purchase Price 9 2.4 Payment of Purchase Price 9 2.5
Allocation of Purchase Price 9 ARTICLE 3. CLOSING 10 3.1 Closing 10 3.2 Closing
Obligations 10 ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER 11 4.1
Organization and Good Standing 11 4.2 Authority; No Conflict 11 4.3 Subsidiaries
12 4.4 Financial Statements 12 4.5 Books and Records 12 4.6 Title to Properties;
Encumbrances 13 4.7 Accounts Receivable 13 4.8 Inventory 13 4.9 No Undisclosed
Liabilities 13 4.10 Taxes 13 4.11 No Material Adverse Change 14 4.12 Employee
Benefits 14 4.13 Compliance with Legal Requirements; Governmental Authorizations
15 4.14 Legal Proceedings; Orders 16 4.15 Absence of Certain Changes and Events
16 4.16 Contracts; No Defaults 17 4.17 Insurance 19 4.18 Environmental Matters
19 4.19 Labor Relations; Compliance 20 4.20 Intellectual Property 20 4.21
Certain Payments 22 4.22 Relationships with Related Persons 22 4.23 Brokers Or
Finders 22 4.24 Disclosure 22 4.25 Investment 23 ARTICLE 5. REPRESENTATIONS AND
WARRANTIES OF PURCHASER 24 5.1 Organization and Good Standing 24 5.2 Authority;
No Conflict 24 5.3 Purchaser Common Stock 25

 

i

--------------------------------------------------------------------------------

 


Table of Contents

--------------------------------------------------------------------------------

(continued)   Page   5.4 Certain Proceedings 25 ARTICLE 6. COVENANTS OF Seller
25 6.1 Access and Investigation 25 6.2 Operation of the Business of Seller 25
6.3 Negative Covenant 26 6.4 Required Approvals 26 6.5 Notification; Supplement
to Disclosure Memorandum 26 6.6 No Negotiation 26 6.7 Best Efforts 26 6.8 No
Competition 26 ARTICLE 7. COVENANTS OF PURCHASER 27 7.1 Approvals of
Governmental Bodies 27 7.2 Best Efforts 27 ARTICLE 8. CONDITIONS PRECEDENT TO
OBLIGATION OF PURCHASER TO   CLOSE 27 8.1 Accuracy of Representations 28 8.2
Performance of Seller 28 8.3 Consents 28 8.4 No Proceedings 28 8.5 No Claim
Regarding Asset Ownership or Sale Proceeds 28 8.6 No Prohibition 28 8.7 Due
Diligence 28 8.8 Payment of Indebtedness 28 ARTICLE 9. CONDITIONS PRECEDENT TO
Seller’s OBLIGATION TO CLOSE 29 9.1 Accuracy of Representations 29 9.2
Purchaser’s Performance 29 9.3 Consents 29 9.4 No Injunction 29 ARTICLE 10.
TERMINATION 29 10.1 Termination Events 29 10.2 Effect of Termination 30 ARTICLE
11. INDEMNIFICATION; REMEDIES 30 11.1 Survival; Right to Indemnification Not
Affected By Knowledge 30 11.2 Indemnification and Payment of Damages By Seller
30 11.3 Indemnification and Payment of Damages By Purchaser 31 11.4 Time
Limitations 31 11.5 Procedure For Indemnification - Third Party Claims 31 11.6
Procedure For Indemnification - Other Claims 33 ARTICLE 12. GENERAL PROVISIONS
33 12.1 Expenses 33 12.2 Public Announcements 33

 

ii

--------------------------------------------------------------------------------

 


Table of Contents   (continued)     Page   12.3 Confidentiality 33 12.4 Notices
34 12.5 Further Assurances 34 12.6 Waiver 34 12.7 Entire Agreement and
Modification 35 12.8 Disclosure Memorandum 35 12.9 Assignments, Successors, and
No Third-Party Rights 35 12.10 Severability 35 12.11 Section Headings,
Construction 35 12.12 Time of Essence 35 12.13 Governing Law 35 12.14
Counterparts 36

 

Exhibit Index

Exhibit 1-A

Exhibit 1-B

Exhibit 1-C

Exhibit 1-D

Exhibit 2.5

Exhibit 2.6-A

Exhibit 2.6-B

List of Certain Assets

Bill of Sale

Excluded Assets

Excluded Liabilities

Allocation of Purchase

Price Escrow Agreement

Security and Pledge Agreement

 

iii

--------------------------------------------------------------------------------

 


Definition Index



Accounts Receivable Section 4.7



Applicable Contract Article 1



Assets  Article 1



Assumed Liabilities  Article 1



Balance Sheet     Section 4.4

Best Efforts

Article 1

Bill of Sale

Article 1

Breach

Article 1

CERCLA

Article 1



Closing Section 3.1



Closing Date Section 3.1

Closing Obligations

Section 3.2

Competing Business

Section 4.24

Consent

Article 1

Contemplated Transactions

Article 1

Contract

Article 1

Copyrights

Section 4.20

Damages

Section 11.2

Disclosure Memorandum

Article 1

Encumbrance

Article 1

Environment

Article 1



Environmental, Health and Safety Liabilities Article 1





Environmental Law

Article 1

ERISA

Article 1

ERISA Plans

Section 4.12(b)

Excluded Assets

Article 1

Excluded Liabilities

Article 1

Facilities

Article 1

Family

Article 1

FWPCA

Article 1

GAAP

Article 1

Governmental Authorization

Article 1

Governmental Body

Article 1

Hazardous Activity

Article 1

Hazardous Materials

Article 1

Indemnified Persons

Section 11.2

Intellectual Property Assets

Section 4.20

IRC

Article 1

IRS

Article 1

Knowledge

Article 1

Legal Requirement

Article 1

Market Value

Section 2.4 

Material Contract

Article 1 

Material Contracts

Section 4.16(c)

iv

--------------------------------------------------------------------------------

 


Definition Index

Material Interest

Article 1

Occupational Safety and Health Law

Article 1 Order Article 1

Ordinary Course of Business

Article 1 Organizational Documents Article 1

Patent Rights

Section 4.20 Person Article 1 Proceeding Article 1 Purchase Price Section 2.3
Purchaser Preamble Purchaser's Advisors Section 6.1 Related Person Article 1
Release Article 1 Representative Article 1 Stock Section 2.4 Tax Article 1 Tax
Return Article 1 Threat of Release Article 1 Threatened Article 1 Total
Consideration Section 2.5 Trademarks Section 4.20 Trade Secrets Section 4.20
Transaction Expenses Section 12.1

v

--------------------------------------------------------------------------------

 


ASSET PURCHASE AGREEMENT

     THIS ASSET PURCHASE AGREEMENT, made and entered into this 15th day of
March, 2017, by and among MCIG, INC., a Virginia resident (“Purchaser”), and APO
HOLDING, LLC, a Nevada limited liability company (“Seller”).

W I T N E S S E T H:

     WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, certain assets on the terms and subject to the conditions set
forth in this Agreement, more specifically 100% of the software known as “Pretty
Green Bud” (“Pretty Green Bud”), in the conduct of its business;

     NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE 1. DEFINITIONS.

     For purposes of this Agreement, the following terms have the meanings
specified or referred to in this Article 1:

     “Applicable Contract” shall mean any Contract (a) under which Seller has or
may acquire any rights, (b) under which Seller has or may become subject to any
obligation or liability, or (c) by which Seller or any of the assets owned or
used by it are or may become bound.

     “Assets” shall mean 100% (i) of those assets that comprise Pretty Green
Bud, and other related technology and business assets so acquired (the “Pretty
Green Bud Assets”) and 100% of (ii) other assets of Seller that came into
existence subsequent to the acquisition described in (i) above and that are
related to the Pretty Green Bud Assets or were used or created by Pretty Green
Bud in its conduct of business, including all assets, rights, interests, and
properties of Seller of whatever nature, tangible or intangible, real or
personal, fixed or contingent, that fall within the descriptions in (i) and (ii)
above, except for the Excluded Assets. Assets shall include, but shall not be
limited to, the following types of assets:

     (a) equipment (including transportation equipment), tools, vehicles,
machinery, furniture, furnishings, other tangible personal property, signage,
leasehold improvements, and fixtures (including, but not limited to, those
assets listed on Exhibit 1-A);

     (b) inventory of any kind, character, nature or description, wherever
located and in transit, including all supplies, goods in process, finished
goods, packaging materials and merchandise;

1

--------------------------------------------------------------------------------

 


 

(c)

accounts receivable (except for those set forth on Schedule 4.8 of the
Disclosure Memorandum), retainage receivables, 
rights to collect for unbilled services, employee receivables, notes,
instruments, other accounts, and similar items;

(d)      Intellectual Property Assets; (e)      rights and interests of Seller
in, to, and under any Applicable Contract; (f)      rights to and under leases,
subleases and assignments relating to equipment; (g)      cash, cash deposits,
bank accounts, certificates of deposit, savings and other similar cash or cash
equivalents of every kind,
character, nature and description; (h)      prepaid items and deposits and
rights to rebates; (i)      rights under any Governmental Authorization; (j)   
  customer lists and advertising and promotional materials; (k)      rights,
claims, causes of action, choses in action, rights of recovery, rights of
set-off, counterclaims and rights of recoupment,
including all rights under express or implied warranties relating to the Assets;
(l) files, records, data, and plans including customer and supplier lists, and
employee and financial records (m) books, records and other documents, including
fixed asset records, sales and advertising materials (including price lists),
sales
and purchase correspondence, technical and research data, books of account and
records, ledgers, files, correspondence,
creative materials, studies, reports and other items; (n)      property subject
to capital leases; and (o) to the extent not otherwise specifically included in
this definition of Assets or excluded from being assets in the definition
of Excluded Assets, assets, rights, claims, contracts, agreements, causes of
action and properties, as of the Closing Date,
of every kind, character, nature and description, whether tangible or
intangible, choate or inchoate, corporeal or incorporeal,
matured or not matured, known or unknown, contingent or fixed wherever located.



“Assumed Liabilities” shall mean all liabilities and obligations arising after
the Closing Date relating to Purchaser’s ownership of, or conduct
of business with, the Assets except to the extent that any of the foregoing
constitute Excluded Liabilities.







“Best Efforts” shall mean the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that
such result is achieved as expeditiously as possible.



2

--------------------------------------------------------------------------------

 


     “Bill of Sale” shall mean an instrument in substantially the form of
Exhibit 1-B hereto pursuant to which the Assets shall be transferred and
assigned to Purchaser at the Closing.

     “Breach” A “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement shall be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

     “CERCLA” shall mean the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended.

     “Consent” shall mean any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

     “Contemplated Transactions” shall mean all of the transactions contemplated
by this Agreement, including:

     (a) the sale of the Assets to Purchaser and assumption of the Assumed
Liabilities by Purchaser;

     (b) the execution, delivery, and performance of the Bill of Sale, the
Security and Pledge Agreement and the Escrow Agreement;

     (c) the performance by the parties of their respective covenants and
obligations under this Agreement; and

(d) Purchaser’s ownership of, and exercise of control over, the Assets.

     “Contract” shall mean any agreement, contract, lease, obligation, promise,
undertaking, or license (whether written or oral and whether express or implied)
that is legally binding.

     “Disclosure Memorandum” shall mean the compilation of various disclosure
schedules and supplements to be delivered by Seller to Purchaser concurrently
with the execution and delivery of this Agreement.

     “Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

     “Environment” shall mean soil, land surface or subsurface strata, surface
waters (including navigable waters, ocean waters, streams, ponds, drainage
basins, and wetlands), groundwater, drinking water supply, stream sediments,
ambient air (including indoor air), plant and animal life, and any other
environmental medium or natural resource.

3

--------------------------------------------------------------------------------

 


     “Environmental, Health, and Safety Liabilities” shall mean any cost,
damages, expense, liability, obligation, or other responsibility arising from or
under Environmental Law or Occupational Safety and Health Law and consisting of
or relating to (a) any environmental, health, or safety matters or conditions,
(b) any fines, penalties, settlements, legal or administrative proceedings,
damages, claims, demands and investigative, remedial, or inspection costs and
expenses, or (c) financial responsibility under Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
whether or not such cleanup has been required or requested by any Governmental
Body or any other Person.

     “Environmental Law” shall mean any Legal Requirement that requires or
relates to (a) providing notification to any person of releases or the presence
of Hazardous Materials and of the commencements of activities that could have
significant impact on the environment; (b) regulating the generation, treatment,
storage, handling, transportation, disposal or release of Hazardous Materials or
hazardous wastes; (c) cleaning up Hazardous Materials that have been released,
preventing the threat of release, or paying the costs of such clean up or
prevention; or (d) recovering costs related to damage done to human health or
the environment.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “Excluded Assets” shall mean all right, title or interest of Seller of
whatever nature, tangible or intangible, real or personal, fixed or contingent,
to:

     (a) this Agreement and the agreements contemplated to be executed in
connection herewith, including, without limitation, the consideration delivered
to the Seller pursuant to this Agreement and any other agreements executed in
connection herewith;

     (b) the corporate seals, minutes books, stock books, blank share
certificates, tax returns and other records relating to the corporate
organization or tax reporting of the Seller;

     (c) any licenses, permits, orders or approvals from any federal, state or
local government or any agency or bureau thereof that are not transferable under
applicable laws;

(d) any other asset or contract specifically listed on Exhibit 1-C.

     “Excluded Liabilities” shall mean, in addition to any liability or
obligation of Seller not expressly assumed hereunder, (a) loans or other
advances from and, related obligations to, banks, other financial institutions,
and investors, and similar loans or other advances of any nature; (b) loans,
advances, and other obligations secured by, or incurred to finance the purchase
of, equipment, software, or other property; (c) loans and other advances or any
other liabilities from, by or to shareholders of Seller and their Related
Persons or affiliates; (d) any lien, claim or encumbrance on any Asset; (e)
capital lease obligations; (f) any federal, state, or local tax based on income
or revenues of Seller or any shareholder of Seller; (g) any sales, use, or
excise tax

4

--------------------------------------------------------------------------------

 


arising out of the sale of the Assets hereunder; (h) any liability or obligation
under or in connection with the Excluded Assets; (i) any liability or obligation
of Seller or any shareholder of Seller arising out of the negotiation,
execution, or performance of this Agreement and the consummation of the
Contemplated Transactions, including fees and expenses of attorneys,
accountants, and other advisors; (j) any liability arising out of any tort claim
against Seller or Seller’s employees or agents or the contravention of or
failure to comply with any Legal Requirement; (k) any claim against Seller for
Breach of any Contract; and (l) any claim predicated on fraud or strict
liability or any similar legal theories. Excluded Liabilities include, but are
not limited to, the liabilities listed on Exhibit 1-D.

     “Facilities” shall mean any real property, leaseholds, or other interests
currently or formerly owned or operated by Seller and any buildings, plants,
structures, or equipment currently or formerly owned or operated by Seller.

     “GAAP” shall mean generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Balance Sheet and the
other financial statements referred to in Section 3.5 were prepared.

     “Governmental Authorization” shall mean any approval, consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

“Governmental Body” shall mean any:

(a)      federal, state, local, municipal, foreign, or other government;
(b)      governmental or quasi governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal); or (c) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

      “Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facilities, or that may affect the value of the Facilities or Seller.

     “Hazardous Materials” shall include any (i) “hazardous substance” as
defined under CERCLA (42 U.S.C. § 9601 et seq.); (ii) substance that is or may
be designated pursuant to Section 311(b)(2)(A) of the Federal Water Pollution
Control Act, as amended (33 U.S.C. §§ 1251, 1321(b)(2)(A)) (“FWPCA”); (iii)
hazardous waste identified pursuant to Section 3001 of the Resource Conservation
and Recovery Act, as amended (42 U.S.C. §§ 6901, 6921) (“RCRA”); (iv) substance
containing petroleum, as that term is defined in Section 9001(8) of RCRA; (v)
toxic pollutant that is or may be listed under Section 307(a) of FWPCA; (vi)
hazardous air pollutant that is or may be listed under Section 112 of the Clean
Air Act, as

5

--------------------------------------------------------------------------------

 


amended (42 U.S.C. §§ 7401, 7412); (vii) imminently hazardous chemical substance
or mixture with respect to which action has been or may be taken pursuant to
Section 7 of the Toxic Substances Control Act, as amended (15 U.S.C. §§ 2601,
2606); (viii) source, special nuclear, or by-product material as defined by the
Atomic Energy Act of 1954, as amended (42 U.S.C. § 2011 et seq.); (ix) asbestos,
asbestos-containing material, or urea formaldehyde or material that contains it;
(x) waste oil and other petroleum products; and (xi) any other toxic materials,
contaminants, or hazardous substances or wastes pursuant to any Environmental
Law.

     “IRS” shall mean the United States Internal Revenue Service or any
successor agency, and, to the extent relevant, the United States Department of
the Treasury.

     “IRC” shall mean the Internal Revenue Code of 1986 or any successor law,
and regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

     “Knowledge” means in the case of an individual that he or she shall be
deemed to have “Knowledge” of a particular fact or other matter if:

(a)      such individual is actually aware of such fact or other matter; or (b) 
    a prudent individual in his or her position with Seller would reasonably be
expected to be aware of or discover such fact or other matter in the course of
performing his or her duties in a customary manner.

Seller shall be deemed to have “Knowledge” of a particular fact or other matter
if a controlling shareholder or any officer or management level employee of
Seller has Knowledge of such fact or other matter.

     “Legal Requirement” shall mean any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.

“Material Contract” shall have the meaning set forth in Section 4.16(c).

     “Occupational Safety and Health Law” shall mean any Legal Requirement
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether governmental or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.

     “Order” shall mean any award, decision, injunction, judgment, order,
ruling, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

     “Ordinary Course of Business” shall mean an action taken by a Person shall
be deemed to have been taken in the “Ordinary Course of Business” only if:

(a)      such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

6

--------------------------------------------------------------------------------

 


(b)      such action is not required to be authorized by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority); and (c)      such action is similar in nature and magnitude to
actions customarily taken, without any authorization by the board of directors
(or by any Person or group of Persons exercising similar authority), in the
ordinary course of the normal day-to- day operations of other Persons that are
in the same line of business as such Person.

     “Organizational Documents” shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.

     “Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

     “Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.

“Related Person” shall mean, with respect to a particular individual:

(a)      each other member of such individual’s Family; (b)      any Person that
is directly or indirectly controlled by such individual or one or more members
of such individual’s Family; (c)      any Person in which such individual or
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest; and (d)      any Person with respect to which such individual
or one or more members of such individual’s Family serves as a director,
officer, partner, executor, or trustee (or in a similar capacity).

With respect to a specified Person other than an individual:

(a)      any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person; (b)      any Person that holds a Material Interest in
such specified Person; (c)      each Person that serves as a director, officer,
partner, executor, or trustee of such specified Person (or in a similar
capacity);

7

--------------------------------------------------------------------------------

 


(d)      any Person in which such specified Person holds a Material Interest;
(e)      any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and (f)      any
Related Person of any individual described in clause (b) or (c).

     For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting
securities or other voting interests representing at least 10% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 10% of the outstanding equity securities or
equity interests in a Person.

     “Release” shall mean any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.

     “Representative” shall mean, with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants, and financial advisors.

     “Seller’s business” or “business of Seller” shall mean any business Seller
has conducted with the Assets, including the business conducted through Pretty
Green Bud, but it shall not mean any business conducted by Seller unrelated to
the foregoing.

     “Tax” shall mean any tax (including any income tax, capital gains tax,
value-added tax (included goods and services tax), sales tax, property tax or
franchise tax) levy, assessment, tariff, duty (including any customs duty),
deficiency, or other fee, and any related charge or amount (including any fine,
penalty, interest, or addition to tax), imposed, assessed, or collected by or
under the authority of any Governmental Body or payable pursuant to any
tax-sharing agreement or any other Contract relating to the sharing or payment
of any such tax, levy, assessment, tariff, duty, deficiency, or fee.

     “Tax Return” shall mean any return (including any information return),
report, statement, schedule, notice, form, or other document or information
filed with or submitted to, or required to be filed with or submitted to, any
Governmental Body in connection with the determination, assessment, collection,
or payment of any Tax or in connection with the administration, implementation,
or enforcement of or compliance with any Legal Requirement relating to any Tax.

     “Threat of Release” shall mean a substantial likelihood of a Release that
may require action in order to prevent or mitigate damage to the Environment
that may result from such Release.

     “Threatened” with respect to a claim, Proceeding, dispute, action, or other
matter is a status that exists when a demand or statement has been made (orally
or in writing) or any notice

8

--------------------------------------------------------------------------------

 


has been given (orally or in writing), or another event has occurred or another
circumstance exists, that would lead a prudent Person to conclude that such a
claim, Proceeding, dispute, action, or other matter is likely to be asserted,
commenced, taken, or otherwise pursued in the future.

ARTICLE 2. PURCHASE AND SALE OF ASSETS AND ASSUMPTION OF LIABILITIES.

     2.1 Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing Seller shall sell, transfer, and assign
to Purchaser all of Seller’s right, title, and interest in and to the Assets
free and clear of any Encumbrance, and Purchaser shall purchase and acquire the
Assets from Seller.

     2.2 Assumption of Liabilities. Effective as of the Closing, Purchaser shall
assume all of the Assumed Liabilities. Except for the assumption of the Assumed
Liabilities as expressly provided herein and in the Bill of Sale, Purchaser does
not assume or agree to assume or pay any obligations, liabilities, indebtedness,
duties, responsibilities, or commitments of Seller of any nature whatsoever,
whether known or unknown, absolute or contingent, due or to become due.
Notwithstanding any other provision of this Agreement, in no event shall
Purchaser be deemed to assume or incur any liability or obligation for or with
respect to or arising out of any Excluded Liability.

2.3      The Purchase Price. The “Purchase Price” shall be U.S. $3,450,000.
2.4      Payment of Purchase Price. At the Closing, Purchaser (i) shall issue,
or direct its transfer agent to issue, 12,222,222 shares cash of common stock of
Purchaser, par value $0.0001 per share (“Common Stock”) to Seller, (such shares
of Common Stock hereinafter referred to as the “Stock”), on account of the
Purchase Price, and (ii) shall pay in cash the amount of $150,000 within 90 days
of the Closing. The Seller may designate the recipients of the shares through
notification to the Purchaser’s transfer agent.

     2.5 Allocation of Purchase Price. The Purchase Price and the liabilities
assumed by Purchaser in accordance with Section 2.2 hereof (together, the “Total
Consideration”) as finally determined shall be allocated among the Assets
acquired hereunder as described on Exhibit 2.5 hereof. Seller and Purchaser each
hereby agrees that it shall not take a position on any income tax return, before
any governmental agency charged with the collection of any income tax, or in any
judicial proceeding that is in any way inconsistent with the terms of this
Section 2.5.

2.6      Escrow of Stock. INTENTIONALLY LEFT BLANK 2.7      Formation of Entity
to Hold Assets. At the Closing, Purchaser shall have formed a special purpose
entity, being either a corporation or a limited liability company (the “Special
Purpose Holding Company”) in the sole discretion of Purchaser, into which
Purchaser will assign the Assets as consideration for 100% ownership of the
Special Purpose Holding Company Holders of securities of the Special Purpose
Holding Company shall not have any preemptive purchasing or cumulative voting
rights, unless otherwise agreed to by Purchase and Seller.

 

9

--------------------------------------------------------------------------------

 


ARTICLE 3. CLOSING; POST-CLOSING.

     3.1 Closing. The consummation of the transactions contemplated in this
Agreement (the “Closing”) shall take place at the offices of MCIG, INC.,
___________________, at 2:00 p.m. (local time) on March 31, 2017, or at such
other time and place as the parties may agree (the “Closing Date”). Subject to
the termination provisions of Article 10, failure to consummate the transactions
provided for in this Agreement on the date and time and at the place determined
pursuant to this Section 3.1 shall not result in the termination of this
Agreement and shall not relieve any party of any obligation under this
Agreement.

3.2      Closing Obligations. At the Closing: (a)      Seller shall deliver to
Purchaser:   (i)      the Bill of Sale, duly executed by Seller;   (ii)      a
certificate executed by Seller representing and warranting to Purchaser that
each of the representations and warranties of Seller in this Agreement was
accurate in all respects as of the date of this Agreement and is accurate in all
respects as of the Closing Date as if made on the Closing Date (giving full
effect to any supplements to the Disclosure Memorandum that were delivered by
Seller to Purchaser prior to the Closing Date in accordance with Section 6.5);

     (iii) such other documents as Purchaser may reasonably request for the
purpose of (A) evidencing the accuracy of any of Seller’s representations and
warranties, (B) evidencing the performance by Seller of, or the compliance by
Seller with, any covenant or obligation required to be performed or complied
with by it, (C) evidencing the satisfaction of any condition referred to in
Article 8, or (D) otherwise facilitating the consummation or performance of any
of the Contemplated Transactions.

(b)      Purchaser shall deliver:   (i) A stock certificate(s) representing
12,222,222 shares of the Stock in the name of Seller, or as designated by
Seller, and evidence of direction and authority given to Purchaser’s transfer
agent to issue a certificate in the name of Seller for such additional shares of
the Stock as may be required to be issued pursuant to Section 2.4.;      

(ii)      the Bill of Sale duly executed by Purchaser; (iii)      a certificate
executed by Purchaser to the effect that each of Purchaser’s representations and
warranties in this Agreement was accurate in all respects as of the date of this
Agreement and is accurate in all respects as of the Closing Date as if made on
the Closing Date; and

     (iv) such other documents as Seller may reasonably request for the purpose
of (A) evidencing the accuracy of any representation or warranty of Purchaser,
(B) evidencing the performance by Purchaser of, or the compliance by Purchaser
with, any covenant or obligation required to be performed or complied with by
Purchaser, (C)

10

--------------------------------------------------------------------------------

 


evidencing the satisfaction of any condition referred to in Article 9, or (D)
otherwise facilitating the consummation of any of the Contemplated Transactions.

     (c) Simultaneously with such deliveries, Seller shall take all action
necessary or appropriate to put Purchaser in actual possession and operating
control of the Assets.

3.3 Post-Closing. Ninety days following the Closing, Purchaser shall deliver to
the Seller a stock certificate(s) representing Stock in the name of Seller as
defined pursuant to Section 2.4.

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrant to Purchaser as follows:

4.1      Organization and Good Standing. (a)      Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, with full corporate power and authority to conduct its business as it is
now being conducted, to own or use the properties and assets that it purports to
own or use, and to perform all its obligations under Applicable Contracts.
Seller is duly qualified to do business as a foreign corporation under the laws
of each country, state, province, territory or other jurisdiction in which it
owns or leases any real or personal property or has employees. (b) Seller has
delivered to Purchaser true, correct, and complete copies of its Organizational
Documents, as currently in effect.

 

4.2      Authority; No Conflict. (a)      Seller has all requisite corporate
power and authority to enter into this Agreement and to consummate the
Contemplated Transactions. The execution and delivery of this Agreement, the
Security and Pledge Agreement, the Escrow Agreement and the Bill of Sale and the
consummation of the Contemplated Transactions have been duly authorized by all
necessary corporate action on the part of Seller, including the approval of the
Contemplated Transactions by the shareholders of Seller. This Agreement has been
duly executed and delivered by Seller and constitutes the valid and binding
obligation, of Seller, enforceable against it in accordance with its terms,
subject to general equity principles and bankruptcy, insolvency, reorganization,
and similar laws affecting the rights of creditors generally. Upon execution and
delivery by Seller of the Bill of Sale, the Security and Pledge Agreement, the
Escrow Agreement Purchaser shall acquire good, valid, and marketable title to
the Assets free and clear of any Encumbrances. (b) Except as set forth on
Schedule 4.2 of the Disclosure Memorandum, neither the execution and delivery of
this Agreement nor the consummation or performance of any of the Contemplated
Transactions shall, directly or indirectly (with or without notice or lapse of
time): (i) contravene, conflict with, or result in a violation of any provision
of the Organizational Documents of Seller;

           11

--------------------------------------------------------------------------------

 


     (ii) contravene, conflict with, or result in a violation of any Legal
Requirement or any Order to which Seller or any of the Assets may be subject;

     (iii) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any material Governmental
Authorization that is held by Seller or that otherwise relates to the business
of, or any of the assets owned or used by, Seller;

     (iv) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Material Contract; or

     (v) result in the imposition or creation of any Encumbrance upon or with
respect to any of the Assets owned or used by Seller except any Encumbrance
created or expressly agreed to by Purchaser.

Except as set forth in Schedule 4.2 of the Disclosure Memorandum, Seller neither
is nor shall be required to give any notice to or obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

     4.3 Subsidiaries. Except as listed in Schedule 4.3 of the Disclosure
Memorandum, Seller does not, directly or indirectly, own or control or have any
capital or other equity interest or participation in (or any interest
convertible into or exchangeable or exercisable for, any capital or other equity
interest or participation in), nor is Seller directly or indirectly subject to
any obligation or requirement to provide funds to or invest in or acquire any
capital or either equity interest in, any Person.

     4.4 Financial Statements. Seller has delivered to Purchaser a balance sheet
of Seller as at March 31, 2017, that include the Assets (the “Balance Sheet”),
and the related statements of income and cash flow for the period ended March
31, 2017, compiled by Seller. Such financial statements and notes fairly present
the financial condition and the results of operations and cash flow of Seller as
at the respective dates of and for the periods referred to in such financial
statements, determined in accordance with GAAP. The financial statements
referred to in this Section 4.4 fairly present the value of the Assets and
appropriately reflect losses and reserves related to the business associated
with the Assets.

     4.5 Books and Records. The books of account, minute books, and other
records of Seller, which reflect ownership, and disposition of the Assets, all
of which have been made available to Purchaser, are complete and correct. The
minute books of Seller contain accurate and complete records of all meetings
held of, and corporate action taken by, the shareholders, the board of
directors, and committees of the board of directors of Seller with respect to
the ownership and disposition of the Assets, and no meeting of any such
shareholders, board of directors, or committee has been held to address the
ownership or disposition of the Assets for which minutes have not been prepared
and are not contained in such minute books.

12

--------------------------------------------------------------------------------

 


     4.6 Title to Properties; Encumbrances. Seller owns all the properties and
assets (whether tangible or intangible) that it purports to own and that
comprise the Assets, including all of the properties and assets reflected in the
Balance Sheet (except for assets held under capitalized leases listed on
Schedule 4.6 of the Disclosure Memorandum and personal property sold since the
date of the Balance Sheet in the Ordinary Course of Business), and all of the
properties and assets purchased or otherwise acquired by Seller since the date
of the Balance Sheet (except for personal property acquired and sold since the
date of the Balance Sheet in the Ordinary Course of Business and consistent with
past practice). All Assets are free and clear of all Encumbrances.

     4.7 Accounts Receivable. All accounts receivable of Seller that are
reflected on the Balance Sheet or on the accounting records of Seller as of the
Closing Date that pertain to the Assets (collectively, the “Accounts
Receivable”) represent or shall represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
The Accounts Receivable reflected as of the Closing Date shall not represent a
material adverse change in the composition of such Accounts Receivable in terms
of aging. Subject to the reserves set forth in the accounting records of Seller
which reserve shall not constitute a greater percentage of Accounts Receivable
on the Closing Date than the reserve on the Balance Sheet constituted of the
Accounts Receivable reflected thereon, each of the Accounts Receivable either
has been or shall be collected in full, without any set-off, within ninety days
after the day on which it first becomes due and payable. There is no contest,
claim, or right of set-off, other than returns in the Ordinary Course of
Business, under any Contract with any obligor of an Account Receivable relating
to the amount or validity of such Accounts Receivable. Schedule 4.7 of the
Disclosure Memorandum contains a complete and accurate list of all Accounts
Receivable as of the date of the Balance Sheet, which list sets forth the aging
of such Accounts Receivable.

     4.8 Inventory. All inventory of Seller included in the Assets, whether or
not reflected in the Balance Sheet, consists of a quality and quantity usable
and salable in the Ordinary Course of Business, except for obsolete items and
items of below-standard quality, all of which have been written off or written
down to net realizable value in the Balance Sheet or on the accounting records
of Seller as of the Closing Date, as the case may be or excluded from such
Balance Sheet or accounting records. Any such write-offs or write-downs or
exclusions since the date of the Balance Sheet are or shall be consistent with
previous periods. All inventories not written off have been priced at the lower
of cost or market in accordance with GAAP. The quantities of each item of
inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable in the present circumstances of Seller.

     4.9 No Undisclosed Liabilities. Seller has no liabilities or obligations of
any nature relating to the Assets (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the date thereof
(none of which involve any tort claim, breach of contract, or violation of any
Legal Requirement).

4.10 Taxes.

13

--------------------------------------------------------------------------------

 


     (a) Seller is in the process of filing all Tax Returns that are or were
required to be filed by it pursuant to applicable Legal Requirements. Seller
shall grant access to the Company’s tax accountant, who shall make available to
Purchaser copies of, and Schedule 4.10 of the Disclosure Memorandum contains a
complete and accurate list of, all such Tax Returns relating to income or
franchise taxes filed since Fiscal Year 2013. Seller will certify that Seller
has paid, or made provision for the payment of, all Taxes that have or may have
become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by Seller, except such Taxes, if any, as are listed in
Schedule 4.10 of the Disclosure Memorandum and are being contested in good faith
and as to which adequate reserves (determined in accordance with GAAP) have been
provided in the Balance Sheet.

     (b) Schedule 4.10 of the Disclosure Memorandum contains a complete and
accurate list of all audits of Tax Returns, including a reasonably detailed
description of the nature and outcome of each audit. All deficiencies proposed
as a result of such audits have been paid, reserved against, settled, or, as
described in Schedule 4.10 of the Disclosure Memorandum, are being contested in
good faith by appropriate proceedings. Schedule 4.10 of the Disclosure
Memorandum describes all adjustments to such Tax Returns filed by Seller or any
group of corporations for all taxable years since 2013, and the resulting
deficiencies proposed by the respective taxing authorities. Except as described
in Schedule 4.10 of the Disclosure Memorandum, Seller has not given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes of Seller or for which Seller may be liable.

     (c) The charges, accruals, and reserves with respect to Taxes on the
respective books of Seller are adequate (determined in accordance with GAAP) and
are at least equal to Seller’s liability for Taxes. There exists no proposed tax
assessment against Seller except as disclosed in the Balance Sheet. No consent
to the application of Section 341(f)(2) of the IRC has been filed with respect
to any property or assets held, acquired, or to be acquired by Seller. All Taxes
that Seller is or was required by Legal Requirements to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.

     (d) All Tax Returns filed by (or that include on a consolidated basis)
Seller are true, correct, and complete. There is no tax sharing agreement that
shall require any payment by Seller after the date of this Agreement.

     4.11 No Material Adverse Change. Since the date of the Balance Sheet, there
has not been any material adverse change in the business, operations,
properties, prospects, assets (including, but not limited to, Intellectual
Property Assets), or condition of Seller, and to the Knowledge of Seller no
event has occurred or circumstance exist that may result in such a material
adverse change.

4.12      Employee Benefits. (a)      Except as set forth in Schedule 4.12 of
the Disclosure Memorandum, Seller is not obligated to provide, directly or
indirectly, any benefits for employees, including pension, bonus, medical,
insurance, profit sharing or any other employee benefits, under any practice,

14

--------------------------------------------------------------------------------

 


commitment, arrangement, agreement, or Legal Requirement. Except as set forth in
Schedule 4.12 of the Disclosure Memorandum, Seller does not sponsor, maintain,
or contribute to, and has never sponsored, maintained, or contributed to, any
employee pension benefit plan, within the meaning of Section 3(2) of ERISA.
Seller is not required to contribute, and has never been required to contribute,
to any multi-employer plan within the meaning of Section 3(37)(A) of ERISA.

     (b) Except as described in Schedule 4.12 of the Disclosure Memorandum,
Seller does not sponsor or contribute to any employee welfare benefit plan
within the meaning of Section 3(1) of ERISA. Schedule 4.12 of the Disclosure
Memorandum lists each employee welfare benefit plan maintained by Seller or to
which Seller contributes or is required to contribute (the “ERISA Plans”). Each
of the ERISA Plans has been operated and administered in all material respects
in accordance with applicable Legal Requirements, including but not limited to,
ERISA and the IRC. Neither Seller nor any of the directors, officers, employees,
or agents of Seller, nor to the Knowledge of Seller, any “party in interest” or
“disqualified person” as such terms are defined in Section 3(14) of ERISA and
Section 4975 of the IRC, has been engaged in or been a party to any “prohibited
transaction” with respect to the Plans as such term is defined in Section 406 of
ERISA or Section 4975 of the IRC. Any ERISA Plan that is a group health plan
within the meaning of Section 607(1) of ERISA and Section 49100B of the IRC is
in compliance with the continuation coverage requirements of Section 601 of
ERISA and Section 49100B of the IRC. There are no pending or, to the Knowledge
of Seller, Threatened claims by or on behalf of any of the ERISA Plans, by any
employee or beneficiary covered under such ERISA Plan or by any Governmental
Body or otherwise involving any such ERISA Plan or any of its fiduciaries (other
than for routine claims for benefits). Seller has not entered into any pay
arrangements, plans, or programs, which are ERISA Plans. True copies of all
ERISA Plans together with related trusts, insurance contracts, summary plan
descriptions, annual reports and Form 5500 filings for the past three years,
have been or shall be delivered to Purchaser.

     (c) No ERISA or non-ERISA Plan provides benefits, including without
limitation, death, health, or medical benefits (whether or not insured), with
respect to current or former employees of Seller beyond their retirement or
other termination of service other than (i) coverage mandated by applicable
Legal Requirements, (ii) deferred compensation benefits accrued as liabilities
on the books of Seller, or (iii) benefits the full cost of which is borne by the
current or former employee or his beneficiary.

     (d) The consummation of the Contemplated Transactions shall not (i) entitle
any current or former employee or officer of Seller to severance pay,
unemployment compensation or any other payment, or (ii) accelerate the time of
payment or vesting, or increase the amount of compensation or benefits due any
such employee or officer.

4.13      Compliance with Legal Requirements; Governmental Authorizations. (a) 
    Except as set forth in Schedule 4.13 of the Disclosure Memorandum:   (i)
Seller is, and at all times since December 30, 2010, has been, in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;

15

--------------------------------------------------------------------------------

 


     (ii) no event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a violation by Seller
of, or a failure on the part of Seller to comply with, any Legal Requirement, or
(B) may give rise to any obligation on the part of Seller to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and

     (iii) Seller has not received, at any time since December 30, 2010, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or (B)
any actual, alleged, possible, or potential obligation on the part of it to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.

     (b) Schedule 4.13 of the Disclosure Memorandum contains a complete and
accurate list of each material Governmental Authorization that is held by Seller
or that otherwise relates to the business of, or to any of the material assets
owned or used by, Seller. Each Governmental Authorization listed or required to
be listed in Schedule 4.13 of the Disclosure Memorandum is valid and in full
force and effect. The Governmental Authorizations listed in Schedule 4.13 of the
Disclosure Memorandum collectively constitute all of the material Governmental
Authorizations necessary to permit Seller to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit it to own and use its assets in the manner in which it currently owns and
uses such assets.

4.14      Legal Proceedings; Orders. (a)      Except as set forth in Schedule
4.14 of the Disclosure Memorandum, there is no pending Proceeding:

     (i) that has been commenced by or against Seller or that otherwise relates
to or may affect the business of, or any of the assets owned or used by, Seller;
or

     (ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

     To the Knowledge of Seller, (1) no such Proceeding has been Threatened, and
(2) no event has occurred or circumstance exists that may give rise to or serve
as a basis for the commencement of any such Proceeding.

     (b) Except as set forth in Schedule 4.14 of the Disclosure Memorandum,
there is no Order to which Seller, or any of the assets owned or used by Seller,
are subject.

     4.15 Absence of Certain Changes and Events. Except as set forth in Schedule
4.15 of the Disclosure Memorandum or as expressly contemplated by this
Agreement, since the date of the Balance Sheet, with respect to Pretty Green Bud
or the Assets, Seller has conducted its business only in the Ordinary Course of
Business and there has not been any:

16

--------------------------------------------------------------------------------

 


     (a) increase of any salaries or other compensation to any officer or
(except in the Ordinary Course of Business) employee or entry into any
employment, severance, or similar Contract with any director, officer, or
employee;

     (b) adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any of its employees;

     (c) damage to or destruction or loss of any of its assets, whether or not
covered by insurance, materially and adversely affecting its properties, assets,
business, financial condition, or prospects, taken as a whole;

     (d) entry into, termination of, or receipt of notice of termination of (i)
any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to it of at least $5,000;

     (e) sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any of its assets or mortgage, pledge,
or imposition of any lien or other encumbrance on any of its material assets,
including the sale, lease, or other disposition of any of the Intellectual
Property Assets;

     (f) cancellation or waiver of any claims or rights with a value to it in
excess of $5,000;

(g)      material change in the accounting methods used by it; or (h)     
agreement, whether oral or written, by it to do any of the foregoing. 4.16     
Contracts; No Defaults. (a)      Schedule 4.16(a) of the Disclosure Memorandum
contains a complete and accurate list of those items concerning the Pretty Green
Bud:

     (i) each Applicable Contract that involves performance of services or
delivery of goods or materials by or to Seller of an amount or value in excess
of $1,000 or that otherwise involves expenditures or receipts of Seller in
excess of $1,000;

     (ii) each lease, rental, or occupancy agreement, license, installment, and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $1,000 and with terms of less than one year);

     (iii) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the nondisclosure of any Intellectual Property
Assets;

17

--------------------------------------------------------------------------------

 


     (iv) each collective bargaining agreement and other Applicable Contract to
or with any labor union or other employee representative of a group of
employees;

     (v) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by Seller
with any other Person;

     (vi) each Applicable Contract containing covenants that in any way purport
to restrict the business activity of Seller or any affiliate of Seller or limit
the freedom of Seller or any Affiliate of Seller to engage in any line of
business or to compete with any Person;

     (vii) each Applicable Contract providing for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods or
services;

     (viii) each written warranty, guaranty, and or other similar undertaking
with respect to contractual performance extended by Seller other than in the
Ordinary Course of Business; and

     (ix) each amendment, supplement, and modification (whether oral or written)
in respect of any of the foregoing.

     Schedule 4.16(a) of the Disclosure Memorandum sets forth reasonably
complete details concerning such Contracts, including the parties to the
Contracts and the amount of the remaining commitment of Seller under the
Contracts.

     (b) Except as set forth in Schedule 4.16(b) of the Disclosure Memorandum,
to the Knowledge of Seller, no officer, director, agent, employee, consultant,
or contractor of Seller is bound by any Contract that purports to limit the
ability of such officer, director, agent, employee, consultant, or contractor to
(A) engage in or continue any conduct, activity, or practice relating to the
business of Seller, or (B) assign to Seller or to any other Person any rights to
any invention, improvement, or discovery.

     (c) Each Contract identified or required to be identified in Schedule
4.16(a) of the Disclosure Memorandum (“Material Contracts”) is in full force and
effect and is valid and enforceable in accordance with its terms.

(d)      Except as set forth in Schedule 4.16(d) of the Disclosure Memorandum:  
(i) Seller is in full compliance with all applicable terms and requirements of
each Material Contract under which it has or had any obligation or liability or
by which it or any of the Assets are or were bound;     (ii) each other Person
that has or had any obligation or liability under any Material Contract under
which Seller has or had any rights is, and at all times since December 30, 2010
has been, in full compliance with all applicable terms and requirements of such
Material Contract;

     18

--------------------------------------------------------------------------------

 


     (iii) no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with, or result in a violation
or breach of, or give Seller or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Material Contract; and

     (e) Material Contracts relating to the sale, design, manufacture, or
provision of products or services by Seller have been entered into in the
Ordinary Course of Business and have been entered into without the commission of
any act alone or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation of any Legal
Requirement. None of such Material Contracts is likely to result in a material
loss to Seller upon completion of performance.

     4.17 Insurance. Seller maintains no insurance policies. Purchaser shall, in
its sole discretion, acquire insurance, which provide commercially reasonable
coverage to insure its assets (including the Assets), properties, and business
against such risks and in such amounts as are prudent and customary, and all
such policies are in full force and effect.

     4.18 Environmental Matters. Except as set forth in Schedule 4.18 of the
Disclosure Memorandum:

     (a) Seller is, and at all times has been, in full compliance with all
applicable Environmental Laws and has not received notice from any person,
including any Governmental Body, of any actual or potential violation of any
Environmental Law with respect to any of the Facilities or any other properties
or assets in which Seller has an interest.

     (b) There are no pending or, to the Knowledge of Seller, Threatened claims,
Encumbrances, or other restrictions of any nature, resulting from any
Environmental, Health, and Safety Liabilities or arising under or pursuant to
any Environmental Law, with respect to or affecting any of the Facilities or any
other properties and assets in which Seller has or had an interest.

     (c) There are no Hazardous Materials present on, at or beneath any of the
Facilities. Neither Seller nor, to the Knowledge of Seller, any other Person,
has permitted or conducted, or is aware of, any Hazardous Activity conducted
with respect to the Facilities or any other properties or assets in which Seller
has or had an interest except in full compliance with all applicable
Environmental Laws.

     (d) There has been no release (as such term is defined under CERCLA) or, to
the Knowledge of Seller, Threat of release, of any Hazardous Materials at or
from the Facilities or at or from any other properties and assets in which
Seller has or had an interest, whether by Seller or any other Person.

     (e) Seller has delivered to Purchaser true and complete copies and results
of any reports, studies, analyses, tests, or monitoring possessed or initiated
by Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities, or concerning compliance by Seller or any other Person for
whose conduct Seller is or may be held responsible, with Environmental Laws.

19

--------------------------------------------------------------------------------

 


     4.19 Labor Relations; Compliance. Since December 30, 2010, Seller has not
been and is not a party to any collective bargaining or other labor Contract
except as set forth in Schedule 4.19 to the Disclosure Memorandum. Since
December 30, 2010, there has not been, there is not presently pending or
existing, and to Knowledge of Seller there is not Threatened, (a) any strike,
slowdown, picketing, work stoppage, or employee grievance process (b) except as
set forth on Schedule 4.19 to the Disclosure Memorandum any Proceeding against
or affecting Seller relating to the alleged violation of any Legal Requirement
pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission, or any comparable Governmental
Body, organizational activity, or other labor or employment dispute against or
affecting Seller or its premises, or (c) any application for certification of a
collective bargaining agent. To the Knowledge of Seller no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute. There is no lockout of any employees by Seller, and Seller
contemplates no such action. Seller has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. Seller is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

4.20      Intellectual Property. (a)      As used in this Agreement,
“Intellectual Property Assets” means:   (i)      all United States and foreign
inventions and discoveries, whether or not patentable or reduced to practice,
and all United States and foreign patents, registration and applications for the
foregoing, including provisional applications, continuations,
continuations-in-part, divisions, invention disclosure statements, statutory
invention registrations, reissues, renewals and extensions and improvements
thereto (“Patent Rights”);   (ii) all United States, state and foreign
trademarks, service marks, logos, brand names, certification marks, collective
marks, Internet domain names, trade dress and trade names (including all assumed
or fictitious names under which the Seller is conducting its business or has
within the previous five years conducted its business), whether registered or
unregistered, and pending applications to register the foregoing and
intent-to-use applications (“Trademarks”); (iii) all United States and foreign
published and unpublished works of authorship, whether copyrightable or not,
whether registered or unregistered and pending applications to register the same
together with all renewals, extensions, restorations and reversions thereof
(“Copyrights”); (iv) all confidential and proprietary information and ideas,
trade secrets, knowhow, concepts, methods, processes, formulae, reports, data,
processes, schematics, drawings, prototypes, models, designs, customer lists,
supplier lists, mailing lists, business plans, or other proprietary information
(“Trade Secrets”); and

                 20

--------------------------------------------------------------------------------

 


     (v) rights of publicity, privacy and other intellectual property or
proprietary rights.

     (b) Schedule 4.20(b) of the Disclosure Memorandum contains a list and
description (showing in each case any product, device, process, service,
business or application covered thereby, the registered or other owner,
expiration date and number), if any, of the (i) Patent Rights, (ii) Trademarks,
(iii) Copyrights, and (iv) Trade Secrets owned by, licensed to, or used by the
Seller which are part of the Assets.

     (c) Schedule 4.20(d) of the Disclosure Memorandum contains a list and
description of all agreements, commitments, contracts, understandings, licenses,
sublicenses, assignments and indemnities which relate or pertain to any
Intellectual Property Assets required to be identified in Sections 4.20(b) and
4.20(c) or to disclosure or use of ideas or information of the Seller or third
Persons to which the Seller is a party, showing in each case the parties thereto
and the material terms thereof.

     (e) Except as disclosed on Schedule 4.20(e) of the Disclosure Memorandum,
the Seller either: (i) owns the entire right, title and interest in and to the
Intellectual Property Assets, free and clear of any Encumbrance; or (ii) has the
perpetual, royalty-free right to use the same.

     (f) Except as disclosed on Schedule 4.20(f) of the Disclosure Memorandum:
(i) the Seller is not in Breach of any provision of any agreement, commitment,
contract, understanding, license, sublicense, assignment or indemnity which
relates to any of the Intellectual Property Assets, and the Seller has not taken
any action which would impair or otherwise adversely effect its rights in any of
the Intellectual Property Assets which are part of the Assets; (ii) the Seller
has all right, power and authority with respect to the Intellectual Property
Assets and materials required to be identified in Section 4.20(d); and (iii) the
transactions contemplated by this Agreement shall have no adverse effect on the
validity or enforceability of any of the Intellectual Property Assets or
materials required to be identified in Section 4.20(d), and Purchaser’s right,
title and interest thereto immediately after the Closing Date shall be identical
to that of the Seller immediately prior to the Closing Date.

     (g) Except as disclosed on Schedule 4.20(g) of the Disclosure Memorandum:
(i) all registrations for Intellectual Property Assets required to be identified
as being owned by the Seller are valid and in force, and all applications to
register any unregistered Intellectual Property Assets are pending and in good
standing, all without challenge of any kind; (ii) the Intellectual Property
Assets owned by the Seller are valid and enforceable; and (iii) the Seller has
the sole and exclusive right to bring actions for infringement,
misappropriation, violation, dilution or unauthorized use of the Intellectual
Property Assets owned by the Seller, as the case may be, and there is no basis
for any such action. Correct and complete copies of: (x) registrations for all
registered copyrights, trademarks, trade names, service marks and patents
identified as being owned by the Seller; (y) all pending applications to
register unregistered Intellectual Property Assets (together with any subsequent
correspondence or filings relating to the foregoing); and (z) all items
identified in Section 4.20(d), have heretofore been delivered by the Seller to
Purchaser.

     (h) Except as disclosed in Schedule 4.20(h) of the Disclosure Memorandum:
(i) no infringement, misappropriation, violation or dilution of any Intellectual
Property Assets or other

21

--------------------------------------------------------------------------------

 


property right of any other Person has occurred or results in any way from the
operations of the Seller’s business; (ii) no claim of any infringement,
misappropriation, violation or dilution of any Intellectual Property Assets or
other property right of any other Person has been made or asserted in respect of
the operations of the business of the Seller; and (iii) the Seller has not had
notice of, or knowledge of any basis for, a claim against the Seller that its
operations, activities, products, software, equipment, machinery or processes
infringe, misappropriate, violate or dilute any Intellectual Property Assets or
other property right of any other Person.

     (i) Except as disclosed on Schedule 4.20(j) of the Disclosure Memorandum,
all employees, agents, consultants, or contractors who have contributed to or
participated in the creation or development of any copyrightable, patentable or
trade secret material included in the Assets either: (i) is a party to an
enforceable so-called “work-for-hire” agreement under which Seller is deemed to
be the original owner/author of all rights to Intellectual Property Assets
therein; or (ii) has executed an enforceable assignment or agreement to assign
in favor of Seller (or such predecessor in interest, as applicable) of all
right, title and interest in and to such material.

     (j) Seller has terminated any and all rights in third parties to the
Intellectual Property Assets being acquired by Purchaser, including any
Contracts granting any rights of distribution thereof.

     4.21 Certain Payments. None of Seller, any director, officer, agent, or
employee of Seller, or to the Knowledge of Seller, any other Person associated
with or acting for or on behalf of Seller, has directly or indirectly (a) made
any contribution, gift, bribe, rebate, payoff, influence payment, kickback, or
other payment to any Person, private or public, regardless of form, whether in
money, property, or services (i) to obtain favorable treatment in securing
business, (ii) to pay for favorable treatment for business secured, (iii) to
obtain special concessions or for special concessions already obtained, for or
in respect of Seller, or (iv) in violation of any Legal Requirement, or (b)
established or maintained any fund or asset that has not been recorded in the
books and records of Seller.

     4.22 Relationships with Related Persons. Except as set forth on Schedule
4.22 of the Disclosure Memorandum, no Related Person of Seller has any interest
in any property (whether real, personal, or mixed and whether tangible or
intangible) included in the Assets. No Related Person of Seller owns (of record
or as a beneficial owner) an equity interest, or any other financial or profit
interest in, a Person that has (i) had business dealings or a material financial
interest in any transaction with Seller, or (ii) engaged in competition with
Seller with respect to any line of the products or services of Seller (a
“Competing Business”) in any market presently served by Seller except for less
than one percent of the outstanding capital stock of any Competing Business that
is publicly traded on any recognized exchange or in the over-the-counter market.
Except as set forth in Schedule 4.22 of the Disclosure Memorandum, no Related
Person of Seller is a party to any Contract with, or has any claim or right
against, Seller.

4.23      Brokers Or Finders. Neither party has a fee associated with a broker
or finder. 4.24      Disclosure.

22

--------------------------------------------------------------------------------

 


     (a) No representation or warranty of Seller in this Agreement and no
statement in the Disclosure Memorandum omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

     (b) No notice given pursuant to Section 6.5 shall contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.

     (c) Seller has no Knowledge of any event or fact that has specific
application to Seller (other than general economic or industry conditions) and
that materially adversely affects the assets, business, prospects, financial
condition, or results of operations of Seller that has not been set forth in
this Agreement or the Disclosure Memorandum.

4.25      Investment; Exemption from Registration of Securities. (a)     
Knowledge of Investment and its Risks. Seller has knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of Seller’s investment in the Stock. Seller understands that an investment
in Purchaser represents a high degree of risk and there is no assurance that
Purchaser’s business or operations will be successful. Seller has considered
carefully the risks attendant to an investment in Purchaser, and that, as a
consequence of such risks, Seller could lose Seller’s entire investment in
Purchaser. (b) Investment Intent. Seller hereby represents and warrants that (i)
it is acquiring the Stock for investment for Seller’s own account, and not as a
nominee or agent and not with a view to the resale or distribution of all or any
part of the Stock, and Seller has no present intention of selling, granting any
participation in or otherwise distributing any of the Stock within the meaning
of the Securities Act and (ii) Seller does not have any contracts,
understandings, agreements or arrangements with any person and/or entity to
sell, transfer or grant participations to such person and/or entity, with
respect to any of the Stock. (c) Accredited Investor. Seller is an “Accredited
Investor” as that term is defined by Rule 501 of Regulation D promulgated under
the Securities Act. (d) Disclosure. Seller has reviewed information provided by
Purchaser in connection with the decision to purchase the Stock, including
Purchaser’s publicly-available filings with the SEC. Purchaser has provided
Seller with all the information that Seller has requested in connection with the
decision to purchase the Stock. Seller further represents that Seller has had an
opportunity to ask questions and receive answers from Purchaser regarding the
business, properties, prospects and financial condition of Purchaser. All such
questions have been answered to the full satisfaction of Seller. (e) No
Registration. Seller understands that it must bear the economic risk of its
investment in Purchaser for an indefinite period of time. Seller further
understands that (i) neither the offering nor the sale of the Stock has been
registered under the Securities Act or any applicable State Acts or securities
laws of other applicable jurisdictions in reliance upon exemptions from the
registration requirements of such laws, (ii) the Stock must be held by Seller
indefinitely unless the sale or transfer thereof is subsequently registered
under the Securities Act and any applicable State Acts, or an exemption from
such registration requirements is available,

                  23

--------------------------------------------------------------------------------

 


(iii) Purchaser is not hereby under an obligation to register any of the Stock
on Seller’s behalf or to assist Seller in complying with any exemption from
registration, and (iv) Purchaser will rely upon the representations and
warranties made by Seller in this Agreement in order to establish such
exemptions from the registration requirements of the Securities Act and any
applicable State Acts or securities laws of other applicable jurisdictions.

     (f) Transfer Restrictions. Seller will not transfer any of the Stock unless
such transfer is exempt from registration under the Securities Act and such
State Acts and securities laws of other applicable jurisdictions, and, if
requested by Purchaser, Seller has furnished an opinion of counsel in compliance
with the Securities Act that such transfer is so exempt. Seller understands and
agrees that (i) the certificates evidencing the Stock will bear appropriate
legends indicating such transfer restrictions placed upon the Stock, (ii)
Purchaser shall have no obligation to honor transfers of any of the Stock in
violation of such transfer restrictions, and (iii) Purchaser shall be entitled
to instruct any transfer agent or agents for the securities of Purchaser to
refuse to honor such transfers not in compliance with the Securities Act.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

Purchaser represents and warrants to Seller as follows:

     5.1 Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada. Purchaser has full corporate power and authority to conduct its business
as it is now being conducted and to own or use the properties and assets that it
purports to own or use.

5.2      Authority; No Conflict. (a)      This Agreement constitutes the legal,
valid, and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to general equity principles and bankruptcy,
insolvency, reorganization, and similar laws affecting the rights of creditors
generally. Upon the execution and delivery by Purchaser of the Bill of Sale, the
Security and Pledge Agreement, and the Escrow Agreement, each of such agreements
shall constitute the legal, valid, and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms subject to general
equity principles and bankruptcy, insolvency, reorganization, and similar laws
affecting the rights of creditors generally. Purchaser has the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement,
the Bill of Sale, Security and Pledge Agreement, and Escrow Agreement and to
perform its obligations under this Agreement. (b) Neither the execution and
delivery of this Agreement by Purchaser nor the consummation or performance by
Purchaser of any of the Contemplated Transactions shall give any Person the
right to prevent, delay, or otherwise interfere with any of the Contemplated
Transactions pursuant to:

 

(i)      any provision the Organizational Documents of Purchaser; (ii)      any
resolution adopted by the board of directors or the shareholders of Purchaser;

24

--------------------------------------------------------------------------------

 


(iii)      any Legal Requirement or Order to which Purchaser may be subject; or
(iv)      any Contract to which Purchaser is a party or by which Purchaser may
be bound.

     Purchaser is not and shall not be required to obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the Contemplated Transactions.

     5.3 Purchaser Common Stock. The Stock to be issued in connection with the
payment of the Purchase Price, when issued and delivered in accordance with this
Agreement, shall be duly authorized, validly issued, fully paid, and
non-assessable. Not later than one day after the Closing Date, Purchaser shall
have caused 12,222,222 shares of the Stock to be registered in the name of
Seller, or as directed by the Seller.

     5.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Purchaser that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Purchaser’s Knowledge, no such Proceeding has been
threatened.

ARTICLE 6. COVENANTS OF SELLER.

     6.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, Seller shall (a) afford Purchaser and its Representatives and
prospective lenders and their Representatives (collectively, “Purchaser’s
Advisors”) full and free access to Seller’s personnel, properties, contracts,
books and records, and other documents and data, (b) furnish Purchaser and
Purchaser’s Advisors with copies of all such contracts, books and records, and
other existing documents and data as Purchaser may reasonably request, and (c)
furnish Purchaser and Purchaser’s Advisors with such additional financial,
operating, and other data and information as Purchaser may reasonably request.

     6.2 Operation of the Business of Seller. Between the date of this Agreement
and the Closing Date, Seller shall:

     (a) conduct the business of Seller regarding the Assets, and the business
of Pretty Green Bud, only in the Ordinary Course of Business;

     (b) use its Best Efforts to preserve intact the current business
organization of Seller and Pretty Green Bud, keep available the services of the
current officers, employees, and agents of Seller and Pretty Green Bud, and
maintain the relations and good shall with suppliers, customers, landlords,
creditors, employees, agents, and others having business relationships with
Seller and Pretty Green Bud;

     (c) confer with Purchaser concerning operational or other matters of a
material nature; and

25

--------------------------------------------------------------------------------

 


     (d) otherwise report periodically to Purchaser concerning the status of the
business, operations, and finances of Seller.

     6.3 Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Seller shall
not, without the prior consent of Purchaser, take any affirmative action, or
fail to take any reasonable action within its control, as a result of which any
of the changes or events listed in Section 4.15 is likely to occur.

     6.4 Required Approvals. As promptly as practicable after the date of this
Agreement, Seller shall make all filings required by Legal Requirements to be
made by it in order to consummate the Contemplated Transactions. Between the
date of this Agreement and the Closing Date, Seller shall (a) cooperate with
Purchaser with respect to all filings that Purchaser elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Purchaser in obtaining all consents
identified in Schedule 4.2 of the Disclosure Memorandum.

     6.5 Notification; Supplement to Disclosure Memorandum. Between the date of
this Agreement and the Closing Date, Seller shall promptly notify Purchaser in
writing if it becomes aware of any fact or condition that causes or constitutes
a Breach of any of the representations and warranties of Seller as of the date
of this Agreement, or if Seller becomes aware of the occurrence after the date
of this Agreement of any fact or condition that would (except as expressly
contemplated by this Agreement) cause or constitute a Breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Memorandum if the
Disclosure Memorandum were dated the date of the occurrence or discovery of any
such fact or condition, Seller shall promptly deliver to Purchaser a supplement
to the Disclosure Memorandum specifying such change. During the same period,
Seller shall promptly notify Purchaser of the occurrence of any Breach of any
covenant of Seller in this Article 6 or of the occurrence of any event that may
make the satisfaction of the conditions in Article 8 impossible or unlikely.

     6.6 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to Article 10, Seller shall not, and shall cause its
Representatives not to, directly or indirectly solicit, initiate, or encourage
any inquiries or proposals from, discuss, negotiate, or agree with, provide any
non-public information to, or consider the merits of any inquiries or proposals
from, any Person (other than Purchaser) relating to any transaction involving
the sale of the business or assets (other than in the Ordinary Course of
Business) of Seller, or any of the capital stock of Seller, or any merger,
consolidation, business combination, or similar transaction involving Seller.

     6.7 Best Efforts. Between the date of this Agreement and the Closing Date,
Seller shall use its Best Efforts to (a) cause the conditions in Articles 8 and
9 to be satisfied and (b) transfer any licenses, permits, orders or approvals
used or relied upon by Seller in the Ordinary Course of Business to Purchaser.

6.8      No Competition.

26

--------------------------------------------------------------------------------

 


     (a) For a period of two years after the Closing Date, Seller, or any
Related Person of Seller as of the Closing Date, shall not, in any business or
industry related to the Purchased Assets, except as exempted below (for the
purpose of this Section 6.8, the “Business”):

     (i) directly or indirectly, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be associated with, or in any manner connected with,
or render services or advice to, any company whose products or activities
compete in whole or in part with the products or activities of the Purchaser
with respect to the Business anywhere in the world. Seller agrees that this
covenant is reasonable with respect to its duration, geographical area, and
scope; or

     (ii) directly or indirectly, either for itself or any other Person, (i)
induce or attempt to induce any employee of Purchaser to leave the employ of the
Purchaser, (ii) in any way interfere with the relationship between Purchaser and
any employee of Purchaser, (iii) employ, or otherwise, any employee of
Purchaser, or (iv) induce or attempt to induce any customer, supplier, licensee,
or business relation of the Purchaser related to the Business to cease doing
business with the Purchaser, or in any way interfere with the relationship
between any customer, supplier, licensee, or business relation of the Purchaser
with respect to the Business.

ARTICLE 7. COVENANTS OF PURCHASER.

     7.1 Approvals of Governmental Bodies. As promptly as practicable after the
date of this Agreement, Purchaser shall, and shall cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions. Between the date of this Agreement
and the Closing Date, Purchaser shall, and shall cause each Related Person to,
(i) cooperate with Seller with respect to all filings that they are required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Seller in obtaining all consents identified in Schedule 4.2
of the Disclosure Memorandum; provided that this Agreement shall not require
Purchaser to dispose of or make any change in any portion of its business or to
incur any other burden to obtain a Governmental Authorization.

     7.2 Best Efforts. Except as set forth in the proviso to Section 7.1,
between the date of this Agreement and the Closing Date, Purchaser shall use its
Best Efforts to cause the conditions in Articles 8 and 9 to be satisfied.

ARTICLE 8. CONDITIONS PRECEDENT TO OBLIGATION OF PURCHASER TO CLOSE.

     The obligations of Purchaser to consummate the Contemplated Transactions
and to take the other actions required to be taken by it at the Closing is
subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser in whole or in
part):

27

--------------------------------------------------------------------------------

 


8.1 Accuracy of Representations.

     Each of the representations and warranties of Seller in this Agreement must
have been accurate in all material respects as of the date of this Agreement,
and must be accurate in all material respects as of the Closing Date as if made
on the Closing Date, without giving effect to any supplement to the Disclosure
Memorandum.

8.2      Performance of Seller. (a)      All of the covenants and obligations
that Seller is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been duly performed and complied with in
all material respects. (b) Each document required to be delivered pursuant to
Section 3.2(a) must have been delivered.

           8.3 Consents. Each of the Consents identified in Schedule 4.2 of the
Disclosure Memorandum must have been obtained and must be in full force and
effect.

     8.4 No Proceedings. Since the date of this Agreement, there must not have
been commenced or Threatened against Purchaser, or against any Person affiliated
with Purchaser, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.

     8.5 No Claim Regarding Asset Ownership or Sale Proceeds. There must not
have been made or Threatened by any Person any claim that such Person (a) is the
holder or the beneficial owner of, or has the right to acquire or to obtain
beneficial ownership of, any of the Assets, or (b) is entitled to all or any
portion of the Purchase Price.

     8.6 No Prohibition. Neither the consummation nor the performance of any of
the Contemplated Transactions shall, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Purchaser or any Person affiliated with
Purchaser to suffer any material adverse consequence under any applicable Legal
Requirement or Order.

     8.7 Due Diligence. The results of the investigations by Purchaser and its
Representatives of Seller and its business, assets, properties, liabilities,
affairs, results of operations, condition (financial or other), cash flows, and
prospects shall have been reasonably satisfactory to Purchaser.

     8.8 Payment of Indebtedness. Seller shall have paid, or shall
simultaneously pay at the Closing, all liabilities of Seller that do not
constitute Assumed Liabilities, including, but not limited to the Excluded
Liabilities.

28

--------------------------------------------------------------------------------

 


ARTICLE 9. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE.

     The obligation of Seller to consummate the Contemplated Transactions and to
take the other actions required to be taken by them at the Closing is subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived by Seller, in whole or in part):

     9.1 Accuracy of Representations. All of Purchaser’s representations and
warranties in this Agreement, must have been accurate in all material respects
as of the date of this Agreement and must be accurate in all material respects
as of the Closing Date as if made on the Closing Date.

9.2      Purchaser’s Performance. (a)      All of the covenants and obligations
that Purchaser is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing, must have been performed and complied with
in all material respects. (b) Purchaser must have delivered each of the
documents required to be delivered by Purchaser pursuant to Article 3 and must
have delivered the Stock required to be delivered by Purchaser pursuant to
Section 3.2(b)(i), or evidence of authority and direction given to Purchaser’s
stock transfer agent to issue the Stock.

          9.3 Consents. Each of the Consents identified in Schedule 4.2 of the
Disclosure Memorandum must have been obtained and must be in full force and
effect.

     9.4 No Injunction. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the Contemplated Transactions, and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

ARTICLE 10. TERMINATION.

     10.1 Termination Events. This Agreement may, by notice given prior to or at
the Closing, be terminated:

     (a) by either Purchaser or Seller if a material Breach of any provision of
this Agreement has been committed by the other party and such Breach has not
been waived;

     (b) (i) by Purchaser if any of the conditions in Article 8 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by Seller, if any of the
conditions in Article 9 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Seller to comply with its obligations under this Agreement) and
Seller has not waived such condition on or before the Closing Date;

29

--------------------------------------------------------------------------------

 


(c)      by mutual consent of the parties hereto; or (d)      by either party if
the Closing has not occurred (other than through the failure of any party
seeking to terminate this Agreement to comply fully with its obligations under
this Agreement) on or before February 15, 2017, or such later date as the
parties may agree upon.

     10.2 Effect of Termination. Each party’s right of termination under Section
10.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination shall not be an election
of remedies. If this Agreement is terminated pursuant to Section 10.1, all
further obligations of the parties under this Agreement shall terminate, except
that the obligations in Sections 12.1 and 12.3 shall survive; provided, however,
that if this Agreement is terminated by a party because of the Breach of the
Agreement by the other party or because one or more of the conditions to the
terminating party’s obligations under this Agreement is not satisfied as a
result of the other party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies shall
survive such termination unimpaired.

ARTICLE 11. INDEMNIFICATION; REMEDIES.

     11.1 Survival; Right to Indemnification Not Affected By Knowledge. All
representations, warranties, covenants, and obligations in this Agreement, the
Disclosure Memorandum, any supplement to the Disclosure Memorandum, the
certificate delivered pursuant to Section 3.2(a)(ii), and any other certificate
or document delivered pursuant to this Agreement shall survive the Closing. The
right to indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification, payment
of Damages, or other remedy based on such representations, warranties,
covenants, and obligations.

     11.2 Indemnification and Payment of Damages By Seller. Seller shall
indemnify and hold harmless Purchaser, and its respective Representatives,
shareholders, controlling persons, affiliates, and successors (collectively, the
“Indemnified Persons”) for, and shall pay to the Indemnified Persons the amount
of, any loss, liability, claim, damage (including incidental and consequential
damages), expense (including costs of investigation and defense and reasonable
attorneys’ fees) or diminution of value, whether or not involving a third-party
claim (collectively, “Damages”), arising, directly or indirectly, from or in
connection with:

     (a) any misrepresentation or Breach of any representation or warranty made
by Seller in this Agreement (without giving effect to any supplement to the
Disclosure Memorandum), the Disclosure Memorandum, any supplement to the
Disclosure Memorandum, or any other certificate or document delivered by Seller
pursuant to this Agreement;

30

--------------------------------------------------------------------------------

 


     (b) any misrepresentation or Breach of any representation or warranty made
by Seller in this Agreement as if such representation or warranty were made on
and as of the Closing Date without giving effect to any supplement to the
Disclosure Memorandum, other than any such Breach that is disclosed in a
supplement to the Disclosure Memorandum and is expressly identified in the
certificate delivered pursuant to Section 3.2(a)(ii) as having caused the
condition specified in Section 8.1 not to be satisfied;

     (c) any Breach by Seller of any covenant or obligation in this Agreement,
including, without limitation, its obligation to terminate any employees of
Pretty Green Bud and satisfy any amounts owed to such persons by reason of such
termination under law;

     (d) any claim by any Person for brokerage or finder’s fees or commissions
or similar payments based upon any agreement or understanding alleged to have
been made by any such Person with Seller (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions; and

     (e) any liability or obligation of Seller of any nature whatsoever, except
for the Assumed Liabilities.

     The remedies provided in this Section 11.2 shall be exclusive of any other
financial remedies that may be available to Purchaser or the other Indemnified
Persons with respect to any Breach of any representation, warranty, or covenant
set forth in this Agreement, the Disclosure Memorandum, any supplement to the
Disclosure Memorandum, or any other certificate or document delivered pursuant
to this Agreement, except for rights to specific performance and similar
remedies not involving the payment of damages.

     11.3 Indemnification and Payment of Damages By Purchaser. Purchaser shall
indemnify and hold harmless Seller, and shall pay to Seller the amount of any
Damages arising, directly or indirectly, from or in connection with (a) any
Breach of any representation or warranty made by Purchaser in this Agreement or
in any certificate delivered by Purchaser pursuant to this Agreement, (b) any
Breach by Purchaser of any covenant or obligation of Purchaser in this
Agreement, or (c) any liability or obligation of any nature with respect to the
Assumed Liabilities.

     11.4 Time Limitations. If the Closing occurs, Seller shall have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, or covenant or obligation to be performed and complied with prior
to the Closing Date, other than those in Sections 4.2, 4.6, 4.10, 4.12 and 4.18
unless on or before the second anniversary of the Closing Date Purchaser
notifies Seller of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Purchaser; a claim with respect to
Sections 4.2, 4.6, 4.10, 4.12, or 4.18, or a claim for indemnification or
reimbursement not based upon any representation or warranty or any covenant or
obligation to be performed and complied with prior to the Closing Date, may be
made at any time.

11.5 Procedure For Indemnification - Third Party Claims.

31

--------------------------------------------------------------------------------

 


     (a) Promptly after receipt by an indemnified party under Section 11.2 or
11.3 of notice of the commencement of any Proceeding against it, such
indemnified party shall, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party shall not relieve
the indemnifying party of any liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.

     (b) If any Proceeding referred to in paragraph (a) above is brought against
an indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party shall be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such Proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel satisfactory to the indemnified party and, after
notice from the indemnifying party to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party shall not, as long
as it diligently conducts such defense, be liable to the indemnified party under
this Article 11 for any fees of other counsel or any other expenses with respect
to the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation. If the indemnifying party assumes the defense
of a Proceeding, (i) it shall be conclusively established for purposes of this
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification; (ii) no compromise or settlement of such claims may
be effected by the indemnifying party without the indemnified party’s consent
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the indemnified party, and (B) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party; and (iii) the indemnified party shall have no liability with respect to
any compromise or settlement of such claims effected without its consent. If
notice is given to an indemnifying party of the commencement of any Proceeding
and the indemnifying party does not, within ten days after the indemnified
party’s notice is given, give notice to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party shall be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the indemnified party.

     (c) Notwithstanding the foregoing, if an indemnified party determines in
good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying party, assume the exclusive
right to defend, compromise, or settle such Proceeding, but the indemnifying
party shall not be bound by any compromise or settlement effected without its
consent (which may not be unreasonably withheld).

     (d) Seller hereby consents to the non-exclusive jurisdiction of any court
in which a Proceeding is brought against any Indemnified Person for purposes of
any claim that an Indemnified Person may have under this Agreement with respect
to such Proceeding or the

32

--------------------------------------------------------------------------------

 


matters alleged therein, and agree that process may be served on Seller with
respect to such a claim anywhere in the world.

     11.6 Procedure For Indemnification - Other Claims. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.

ARTICLE 12. GENERAL PROVISIONS.

12.1      Expenses. (a)      If the Closing occurs, Purchaser and Seller shall
pay their respective expenses incurred in connection with the preparation,
execution, and performance of this Agreement and the Contemplated Transactions,
including all fees and expenses of agents, representatives, counsel, and
accountants of the parties (“Transaction Expenses”). In the event of termination
of this Agreement, each party shall bear its own Transaction Expenses, except
that the obligation of each party to pay its own Transaction Expenses shall be
subject to any rights of such party arising from a Breach of this Agreement by
another party. (b) Seller shall pay out of the Purchase Price any sales, use,
excise, goods and services or similar taxes due as a result of the sale of the
Assets or otherwise due as a result of the Contemplated Transactions.

         12.2 Public Announcements. Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions shall be issued,
if at all, at such time and in such manner as any party hereto determines, but
in form and content agreeable to the other parties hereto. Purchaser and/or
Seller may withhold consent to any public announcement for any period it deems
necessary or appropriate for it to comply with the United States securities
laws, the rules of the American Stock Exchange, or any other Legal Requirements
or obligations it has as a public company to which it is subject. Seller and
Purchaser shall consult with each other concerning the means by which Seller’s
employees, customers, and suppliers and others having dealings with Seller shall
be informed of the Contemplated Transactions, and Purchaser shall have the right
to be present for any such communication.

     12.3 Confidentiality. Between the date of this Agreement and the Closing
Date, Purchaser and Seller shall maintain in confidence, and shall cause their
respective directors, officers, employees, agents, and advisors to maintain in
confidence, any information obtained in confidence from another party in
connection with this Agreement or the Contemplated Transactions, unless (a) such
information is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of the Contemplated Transactions, or (c) the furnishing or use of
such information is required by legal proceedings.

     If the Contemplated Transactions are not consummated, each party shall
return or destroy as much of such written information as the other party may
reasonably request.

33

--------------------------------------------------------------------------------

 


 



 

 

 

 



 

 

 

12.4 Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and shall be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered or certified mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service, in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by notice to the other parties):

Purchaser :                                           MCIG, INC..

2831 St. Rose Parkway, Suite 200

Henderson, NV 89052

 

with a copy to:                                      Arcadier & Associates

2815 W. New Haven, Suite 303&304

Melbourne, FL 32904

Attention: Maurice Arcadier

 

Seller:                                                  APO HOLDING, LLC

36840 Quasar Place

Murrieta, CA

with a copy to:                     
                                              

_________________________

_________________________

     12.5 Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

     12.6 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement shall operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege shall preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party shall be applicable except in the specific instance for which
it is given; and (c) no notice to or demand on one party shall be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

34

--------------------------------------------------------------------------------

 


     12.7 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter (including the
Letter of Intent between Purchaser and the Seller dated December 5, 2017, except
paragraphs 4, 5, 6 and 7 thereof) and constitutes (along with the documents
referred to in this Agreement) a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the party
to be charged with the amendment.

12.8      Disclosure Memorandum. (a)      The disclosures in the Disclosure
Memorandum, and those in any Supplement thereto, must relate only to the
representations and warranties in the Section of the Agreement to which they
expressly relate and not to any other representation or warranty in this
Agreement. (b) In the event of any inconsistency between the statements in the
body of this Agreement and those in the Disclosure Memorandum (other than an
exception expressly set forth as such in the Disclosure Memorandum with respect
to a specifically identified representation or warranty), the statements in the
body of this Agreement shall control.

          12.9 Assignments, Successors, and No Third-Party Rights. Neither party
may assign any of its rights under this Agreement without the prior consent of
the other parties, which shall not be unreasonably withheld. Subject to the
preceding sentence, this Agreement shall apply to, be binding in all respects
upon, and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement shall be construed
to give any Person other than the parties to this Agreement any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and assigns.

     12.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

     12.11 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and shall not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

     12.12 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.

     12.13 Governing Law. This Agreement shall be governed by the laws of the
State of Delaware without regard to conflicts of laws principles.

35

--------------------------------------------------------------------------------

 


     12.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.             PURCHASER MCIG, INC.             By:  
     
                                                                          Name:
Paul Rosenberg   Title: Secretary             SELLER: APO HOLDING, LLC        
                          By:                           Name: Michael Pollastro
                          Title: President                             ALEX
MARDIKIAN                            By:                            Name: Alex
Mardikian                            Title: Individual

36